HAWKINS, J.
By an indictment containing several counts, appellant was charged with the murder of one Ignacio Urias by the use of a bomb, dynamite, and some high explosive, the exact nature of .which could not be ascertained. The trial resulted in conviction, with punishment assessed at life imprisonment in the penitentiary. Notwithstanding the severe penalty, we find no statement of facts or bills of exception in the record. Some objections were urged to the court’s charge, but none of them complain of any matter which can be regarded as of a serious nature, or which could be appraised with any accuracy without knowledge of the facts in evidence. In the condition of the record there is nothing to review, and the judgment is affirmed. •